                                                                     JS -6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ROBERT H. DUNLAP,                 ) NO. CV 19-10923-CJC (KS)
11                                     )
                  Petitioner,
12                                     )
           v.                          ) JUDGMENT
13                                     )
14   STU SHERMAN,                      )
                                       )
15                   Respondent.       )
16   _________________________________ )

17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed with
19   prejudice.
20
21
22   DATED: March 3, 2020                             ________________________________
23                                                           CORMAC J. CARNEY
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
